Title: Abigail Adams to Hannah Quincy Lincoln Storer, 20 January 1785
From: Adams, Abigail
To: Storer, Hannah Quincy Lincoln


     
      My Dear Madam,
      Auteuil, 20 January, 1785
     
     For your kind congratulations upon my arrival in Europe, receive my thanks. Those only, who have crossed the ocean, can realize the pleasure which is felt at the sight of land. The inexperienced traveller is more sensible of this, than those who frequently traverse the ocean. I could scarcely realize that thirty days had removed me so far distant from my native shore; but the new objects which surrounded me did not efface from my remembrance the dearer ones which I left behind me. “And is this the country, and are these the people, who so lately waged a cruel war against us?” were reflections, which did not escape me amidst all the beauty and grandeur, which presented themselves to my eyes. You have doubtless heard from my friends, that I was pleased with England, and that I met with much civility and politeness there, and a large share of it from your connexions.
     I am now resident in a country, to which many Americans give the preference. The climate is said to be more temperate and mild. I can pass no judgment by comparison, but that there are more fogs in both, than are agreeable to me. A North-American, however, has no right to complain of the rigor of a climate, which, in the middle of January, is as mild as our May; though I think the fall of the year was near as cold as ours.
     Do you know, my dear Madam, what a task you have set me? a description of ladies!
     
      “Catch, ere she change, the Cynthia of this minute.”
     
     To a lady of Mrs. Storer’s discernment, the mere superficial adorning of the sex would afford but little satisfaction. Yet this is all I shall be able to recount to her. A stranger in the country, not only to the people but to the language, I cannot judge of mental accomplishment, unless you will allow that dress and appearance are the index of the mind. The etiquette of this country requires the first visit from the stranger. You will easily suppose, that I have not been very fond of so awkward a situation as going to visit ladies, merely to make my dumb compliments, and receive them in return. I have declined visiting several personages, to whom Mr. Adams would have introduced me, upon this account. An acquaintance with a gentleman by no means insures to you a knowledge of his lady; for no one will be so ill-bred as to suppose an intercourse between them. It is from my observations of the French ladies at the theatres and public walks, that my chief knowledge of them is derived.
     The dress of the French ladies is, like their manners, light, airy, and genteel. They are easy in their deportment, eloquent in their speech, their voices soft and musical, and their attitude pleasing. Habituated to frequent the theatres from their earliest age, they become perfect mistresses of the art of insinuation and the powers of persuasion. Intelligence is communicated to every feature of the face, and to every limb of the body; so that it may with truth by said, every man of this nation is an actor, and every woman an actress. It is not only among the rich and polite, who attend the great theatres, that this art is acquired, but there are a dozen small theatres, to which all classes resort. There are frequently given pieces at the opera, and at the small theatres, where the actors speak not a single word, but where the action alone will delineate to you the story. I was at one of this kind last evening. The story is too long to relate here; but there was a terrible sea-storm in it; the rolling of the sea, the mounting of the vessel upon the waves, in which I could discern a lady and little child in the utmost distress, the terrible claps of thunder and flashes of lightning, which flew from one side of the stage to the other, really worked me up to such a pitch, that I trembled with terror. The vessel was finally dashed upon the rocks, and the lady and child were cast on a desert island.
     The dancing on the stage is a great amusement to me, and the dresses are beautifully fanciful. The fashionable shape of the ladies here is, to be very small at the bottom of the waist, and very large round the shoulders,—a wasp’s,—pardon me, ladies, that I should make such a comparison, it is only in shape, that I mean to resemble you to them. You and I, Madam, must despair of being in the mode.
     I enclose to you the pattern of a stomacher, cape, and forebody of a gown; different petticoats are much worn, and then the stomacher must be of the petticoat color, and the cape of the gown, as well as the sleeves. Sometimes a false sleeve is made use of to draw over the other, and, in that case, the cape is like the gown. Gowns and petticoats are worn without any trimming of any kind. That is reserved for full dress only, when very large hoops and negligees, with trains three yards long, are worn. But these are not used, except at Court, and then only upon public occasions; the Queen herself, and the ladies of honor, dressing very plain upon other days. Abby has made you a miniature handkerchief, just to show you one mode; but caps, hats, and handkerchiefs are as various as ladies’ and milliners’ fancies can devise.
     Thus Madam, having displayed the mode to you, be so good as to present Mr. Adams’s and my regards to Mr. Storer, and, in one word, to all who inquire after your affectionate friend,
     
      A Adams
     
    